DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon reconsideration, previous restriction requirement (mailed on February 1, 2021) is hereby withdrawn in view of the fact that applicant have amended claims 2-8, 12-21, 25 and 26 to be method claims which depend on the independent method claim 24 (and claim 22, which was originally drawn to an oral dosage unit, is now a method claim similar to instant claim 24). Thus, all of pending claims were examined on the merit in this Office Action.
It is to be noted that the effective filing date of instant application is March 8, 2018 (the 371 date of PCT/US2018/021505) not March 8, 2017, on which the provisional application was filed.  Despite applicant’s amendment (filed on June 24, 2022), instant claim 24 still lacks support from the provisional application for the following reasons:  First of all, there is no support in the provisional application for instant “a pharmaceutically acceptable salt” of phloroglucinol or trimethylphloroglucinol.  Secondly, there is no support in the provisional application for instant limitation “wherein about 100% by weight . . . of phloroglucinol, trimethylphloroglucinol, or a pharmaceutically acceptable salt thereof, is released from the dosage unit after at least about 1 hour”.  Instead, there is only support for the teaching that about 100% of the drug(phloroglucinol or triphloroglucinol) releases within or less than 12 hours for the extended release portion of the delivery system (see pg.17, 2nd paragraph of the provisional application).  Lastly, there is no support for the limitation “by the USP 2 paddle method at about 50 rpm in about 750 mL of an aqueous solution comprising . . .” or for the limitation “by the USP 2 paddle method . . . in about 1000 mL of an aqueous solution comprising . . . 20mM sodium phosphate tribasic at . . .”. 
Claim Objections
Claim 4 is objected to because of the following informalities:  on line 2, applicant need to change “comprises” to --- comprise ---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  on the last line, applicant need to delete “about” in front of “12 hours”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 2, applicant need to change “are” to --- is ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13, from which claim 14 depends, recite that the enteric polymer is an acrylic polymer.  Yet, claim 14 recites that the enteric polymer is polyvinyl acetate phthalate polymer.  Thus, claim 14 fails to further limit the subject matter of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 2-6, 12-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over (i) a product leaflet “SPASFON Spasmodic Pain 80mg 30 Tablets” obtained from the website: https://www.soin-et-nature.com/en/spasfon/2501-spasfon-pain-spasmodic-80mg-30-tablets.html (see under the tab “NOTICE” which is dated April 2017) in view of (ii) Fabregas Vidal et al (US 2019/0151246 A1) or Taneja et al (US 2011/0311620 A1), and (iii) Annahazi et al (“Role of antispasmodics in the treatment of irritable bowel syndrome”, World Journal of Gastroenterology, vol.20(20), pg.6031-6043 (2014) (with Ibrahim et al (US 2018/0207100 A1) which is cited here merely to support the Examiner’s assertion that the USP 2 paddle method is very well known in the art as a standard test conducted to determine dissolution profile of solid drug dosage forms).
The product leaflet teaches (see the 2nd page of the leaflet) that SPASFON is a medication for treating spasmodic pain in the intestine, bile ducts, bladder and uterus.  The active ingredients for SPASFON are phloroglucinol (62.2 mg) and trimethylphloroglucinol (80 mg).  The leaflet teaches (see pg.3 under “3. How to Take SPASFON, coated tablet?”) that SPASFON is a symptomatic treatment drug and the dosage for adults is 2 tablets per dose, taken orally 3 times a day, with a minimum interval of 2 hours between each dose (without exceeding 6 tablets per 24 hours),  which means that it is an immediate release formulation that is released in less than about 2 hours.   
With respect to instant limitation for the drug release period “within about 1 hour” for the immediate release formulation, the release period “less than about 2hours” overlaps with instant release period “within about 1 hour” for the immediate release, thus rendering instant limitation prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Besides, SPASFON is used for symptomatic pain relief.  Therefore, the drug would have to dissolve very quickly in order for it to be bioavailable immediately.  The fact that one can only take the second dose after 2 hours implies that the blood plasma level of the drug is low enough at that point where one can take another dose.  This implies that the drug releases would have to be a lot faster than 2 hours in order for it to be bioavailable and clear the bloodstream.  Thus, SPASFON renders obvious instant drug release period “within about 1 hour” for the immediate release formulation.   
The leaflet does not suggest the use of an extended release formulation of the same drug together with its symptomatic treatment formulation.  However, as evidenced by Fabregas Vidal et al (see [0112]) or Taneja et al (see [0223]), it is known in the art to combine an immediate release formulation along with a delayed release formulation of a drug together (for example, by applying an immediate release coat on the top of a delayed release coat) for reasons of convenience and for providing a prolonged and reliable effect of a therapeutic action of a drug suitable for lasting throughout the entire day.  It would have been obvious to one skilled in the art to combine SPASFON’s symptomatic treatment formulation (immediate release formulation that is released in less than about 2 hours) and a delayed release formulation (which releases after about 2 hours – which teaches instant limitation “after at least about 1 hour” for the modified release formulation) of SPASFON together for conveniently providing a prolonged and reliable effect of a therapeutic action of a drug suitable for lasting throughout the entire day.
Therefore, SPASFON in view of Fabregas Vidal or Taneja renders obvious instant oral dosage unit as described in instant claim 24 (even though SPASFON does not expressly mention instant USP 2 paddle method, since SPASFON in view of Fabregas Vidal or Taneja teaches instant immediate release formulation and instant modified release formulation, the immediate release formulation and the delayed release formulation as taught by SPASFON in view of Fabregas Vidal or Taneja would inherently satisfy instant limitations “as measured by the USP 2 paddle method . . .” as recited in claim 1.  Besides, as evidenced by Ibrahim et al (see [0060]), the USP 2 paddle method is very well known in the art as a standard test conducted to determine dissolution profile of solid drug dosage forms).
With respect to instant method of treating a spasmodic condition in a subject, Annahazi teaches (see abstract, Table 1 and pg.6038 (right hand-column under “Clinical Trials”)) that anti-spasmodic drugs, such as phloroglucinol and trimethylphloroglucinol, reduced pain in irritable bowel syndrome (IBS) patients in a placebo-controlled trial.  Furthermore, the treatment effect persisted for a longer period in a higher percentage of patients treated with phloroglucinol and trimethylphloroglucinol than in those treated with the placebo.  The frequency and severity of adverse events did not differ between the two treatment groups.  It would have been obvious to one skilled in the art to use the combination of the immediate and delayed release formulations comprising phloroglucinol and trimethylphloroglucinol (as taught by SPASFON in view of Fabregas Vidal or Taneja) to treat IBS patients with a reasonable expectation of reducing the pain associated with IBS.  
Therefore, SPASFON in view of Fabregas Vidal or Taneja, and further in view of Annahazi renders obvious instant claims 24, 2-4, 16, 17, 19, 25 and 26.
With respect to instant claims 20 and 21, as discussed above, SPASFON in view of Fabregas Vidal or Taneja teaches or renders obvious combining SPASFON’s symptomatic treatment formulation (an immediate release formulation containing 62.2 mg of phloroglucinol and 80 mg of trimethylphloroglucinol) and a delayed release formulation (which releases after about 2 hours) for conveniently providing a prolonged and reliable effect of a therapeutic action of a drug suitable for lasting throughout the entire day.  It is the Examiner’s position that instant range for the amount of phloroglucinol and trimethylphloroglucinol in the delayed release formulation and instant range for the total amount of phloroglucinol and trimethylphloroglucinol in both the immediate and the delayed release formulations would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, SPASFON in view of Fabregas Vidal or Taneja, and further in view of Annahazi renders obvious instant claims 20 and 21.
With respect to instant claims 6, 15, 18 and 22, as discussed above, SPASFON in view of Fabregas Vidal or Taneja teaches (or renders obvious) instant oral dosage unit comprising an immediate release formulation and a modified release formulation.  Taneja teaches ([0062]) that the immediate release component, the delayed release component and controlled release component may comprise one or more beads capable of various release profiles.  Furthermore, Taneja teaches ([0066] and claim 16) that a single oral pharmaceutical composition which incorporates both immediate release beads and controlled release beads capable of providing active release over approximately 10 to 12 hours.  Based on such teaching, it would have been obvious to one skilled in the art to formulate in SPASFON each of the immediate release component and the delayed release component as beads and furthermore to formulate a single oral dosage having both the immediate release beads and delayed release beads so as to be able to provide active release over about 10-12 hours (for reasons of convenience and patient compliance).  Thus, SPASFON in view of Fabregas Vidal or Taneja, and further in view of Annahazi renders obvious instant claims 6, 15, 18, 22.   
With respect to instant claim 5, Taneja teaches ([0205]) that the delayed release beads may be created by coating immediate release beads with an enteric polymer.  Since SPASFON teaches that its immediate release composition containing 62.2 mg of phloroglucinol and 80 mg of trimethylphloroglucinol, the delayed release beads formed by coating the immediate release beads with enteric polymer would have exactly the same active ingredient composition.  Thus, 62.2 mg of phloroglucinol and 80 mg of trimethylphloroglucinol would give 0.78 which falls within instant range of 90:10 to 10:90 (0.11 to 9).  Thus, SPASFON in view of Fabregas Vidal or Taneja and further in view of Annahazi renders obvious instant claim 5.  With respect to instant claims 12-14, Taneja teaches ([0197]) that its enteric coating material may be chosen from polyvinyl acetate phthalate and methacrylic acid copolymers.  Thus, SPASFON in view of Fabregas Vidal or Taneja and further in view of Annahazi renders obvious instant claims 12-14.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (i) a product leaflet “SPASFON Spasmodic Pain 80mg 30 Tablets” obtained from the website: https://www.soin-et-nature.com/en/spasfon/2501-spasfon-pain-spasmodic-80mg-30-tablets.html (see under the tab “NOTICE” which is dated April 2017) in view of (ii) Fabregas Vidal et al (US 2019/0151246 A1) or Taneja et al (US 2011/0311620 A1), (iii) Annahazi et al (“Role of antispasmodics in the treatment of irritable bowel syndrome”, World Journal of Gastroenterology, vol.20(20), pg.6031-6043 (2014), and further in view of (iv) Chappidi et al (“An overview on bi-layer tablets”, International Journal of Pharmacy and Technology, vol.4(2), pg.2143-2156 (April 2012)).
SPASFON in view of Fabregas Vidal or Taneja and Annahazi does not teach instant immediate release formulation of claim 7 is partially coated with the modified release formulation.  Chappidi teaches (see abstract and the section titled “Advantages of bi-layer tablets” on pg.2145) that bilayer tablets are suitable for sustained release of active ingredient wherein one layer is immediate release dose and a second layer is maintenance dose.  Chappidi teaches that bilayer tablets are advantageous in that they are low cost, chemically and microbially stable, offer concept flexibility, can be used by single entity feed granules and expand on conventional technology.  Thus, it would have been obvious to one skilled in the art to form in SPASFON the immediate release dose layer and the delayed release dose layer (maintenance layer) in a bilayer tablet form so as to obtain all those advantages taught by Chappidi.  Thus, SPASOFN in view of Fabregas Vidal or Taneja and Annahazi, and further in view of Chappidi renders obvious instant claim 7 (in a bilayer form tablet , a portion of the immediate release formulation is coated with the delayed release formulation).  With respect to instant claim 8, as discussed above, SPASFON’s symptomatic treatment formulation (an immediate release formulation) contains 62.2 mg of phloroglucinol and 80 mg of trimethylphloroglucinol).  Although SPASOFN in view of Fabregas Vidal or Taneja and Annahazi, and further in view of Chappidi does not explicitly teach instant range (10-50 wt.%) for the amount of the delayed release formulation to be used for the bilayer tablet, it is the Examiner’s position that instant range for the amount of the delayed release formulation would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, SPASFON in view of Fabregas Vidal or Taneja, and Annahazi, and further in view of Chappidi renders obvious instant claim 8.
Response to Arguments
Applicant argue that the amended claims of instant application are now supported by the specification for the provisional application 62/468,501, filed March 8, 2017.  Applicant thus argues that SPASFON is not a prior art to the pending claims and at least for that reason, a prima facie case of obviousness based on SPASFON cannot be established.  The Examiner believes that applicant’s such argument is already answered above in Paragraph 3.  Besides, the Examiner also notes that a reference disclosed in the IDS filed on September 4, 2019, “Summary of Product Characteristics: SPASFON, coated tablet ED” (dated October 21, 2008) describes the same material as SPASFON (the prior art used in instant 103 rejection).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 30, 2022